Title: From John Adams to John Quincy Adams, 3 May 1819
From: Adams, John
To: Adams, John Quincy



my dear Son
Quincy May 3d. 1819

I have particular reasons—for asking the favour of you to inform me—in what year you wrote those three Essays—pray inform me in what Year—they were written—and under what Signature, in the Boston Centinal recommending a System of Neutrallity to the United States—I believe they were written in the year. 90. 91. or 92.—I believe they were printed together in a small Pamphlet—I must, and I will if possible get a Copy of them—If you can point point out to me where I can procure them—you will much oblige me.—
I learn by a letter from your Lady to one of your Sons—that you propose to be here the first of July—I rejoice at this information—and hope you will remain here till after Commencement—it will al’most tempt me to go to Independence—and to Commencement—and P. B. K—your three Sons are all well—two of them—J. C. have Spent Yesterday with me—They are good Lads—and I pray for their and your Prosperity
I am your affectionate Father
John Adams